DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 10 are objected to because of the following informalities: “which available” should read “which is available”.  Also the claims need to end with a period. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terminology in these claims is indefinite and it cannot be determined if the term “Use” is directed toward a method for using or a claim 11 will be interpreted to mean “method for manufacturing a strawberry plant extract composition” with an intended use for inhibiting secretion of cell-promoting inflammatory mediators. Likewise, with claims 12-15, the term “use” will be interpreted as “method”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “Use” claims do not purport to claim a process, machine, manufacture, or composition of matter. One cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Stoner (US20130115322). 
Regarding claim 11, Stoner discloses a fruit extract fraction product prepared according to process comprising a) harvesting fruit from a plant of one or more of the genera Fragaria or Rubus and chilling said fruit to about 4° C. within four hours; b) physically disrupting an amount of chilled fruit; b) maintaining the disrupted fruit at a low temperature of less than about 4° C. until fractionated; c) removing an amount of water content from the disrupted fruit by sublimation under a vacuum of less than about 400 millitorr; d) adding to the fruit extract an organic solvent to produce an extract/solvent mixture; and e) removing the solvent portion of the extract/solvent mixture thereby producing isolated fruit extract fraction substantially free of solvent, wherein the activity of the fruit extract fraction is has at least about a three fold increase in anti-dysplastic activity compared to the undisrupted fruit as measured by the activity of the fruit extract fraction in inhibiting one or more of AP-1, NFKB, Akt, COX-2, and VEGF (see claim 23).
claim 12, Stoner discloses that the “The isolated fruit extract fraction of claim 23, in a form suitable for use in one or more of a foodstuff, a dietary supplement, and a pharmaceutical composition” (see claim 33).
Regarding claim 14, Stoner teaches “The disclosure is further embodied in the recognition that particular fractions of the fruit provide health benefits and by separating the therapeutically beneficial fractions from the rest of the fruit, a composition useful as a practical dietary supplement is produced. Thus, the organic solvent fraction of a fruit extract, as disclosed herein, provides a composition that can be added to the human diet and provide health benefits far exceeding those benefits that could be obtained from eating fruit alone” (see ¶ 0020).
Regarding claim 15, Stoner discloses “For example, the extracts and compositions of the invention are sufficiently stable such that they can be readily prepared in a form suitable for adding to various foodstuffs including, for example, juice, fruit drinks, carbonated beverages, milk, nutritional drinks” (see ¶ 0164) and discloses where “the dosage forms may be tablets, capsules or lozenges. Liquid dosage forms include soft gelatin capsules, syrup or liquid suspension” (see ¶ 0168). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stoner (US20130115322). 
Stoner’s general disclosure is to isolated fruit extracts from raspberries or strawberriers for treating cell dysplasia through the inhibition of one or more of AP-1, NFkB, Akt, COX-2, and VEGF (see abstract).
Regarding claim 13, Stoner teaches where “the berry extracts of the invention and compositions derived therefrom can be used with any substance carrier or edible additive. For example, the berry extracts of the invention may be used in foodstuffs, such as baked goods 
Stoner does not specifically teach the composition being a combination of foods as it is general practice to disclose a single invention and since the inventions are related to extracts the food composition as claimed would inherently have to be a food product made with the extract and the referenced invention taught by Stoner teaches this limitation (as noted above). Therefore it would be obvious at the effective filling date to a person having ordinary skill in the art to be able to understand that the strawberry extract composition used for inhibiting NFkB (an inflammatory mediator), taught by Stoner can also be utilized as a food composition for a combination of foods because Stoner teaches this when he explains and gives examples of various foodstuffs (as described above). There would have been a reasonable expectation of success in doing so because there would be no experimentation needed to arrive at this conclusion. 

Allowable Subject Matter

Claims 1-4 and 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1 pertaining to the method of preparing a strawberry plant extract comprising a darkly incubation of a strawberry plant, Humphrey’s (US20170360861A1) discloses methods Rosacea family (see claim 13) and further be the Genus Fragaria (strawberries) (see ¶ 0147). Regarding the dark incubation, a thread found on Rollitup.org (pertaining to marijuana cultivating) gives disclosures of growers claiming that dark periods before harvesting may lead to more terpenes as increased light and heat exposure could degrade the terpenes (see page 7 , Shawns420 comment) and because terpenes are highest right before lights come on due to evaporation (see page 5, SpicySativa comment) and from a SIMM study, 72 hrs is minimum so light does not degrade the terpenes (see page 6, Daemonn789). Regarding wherein the plant comprises 60%-95% of the add up of strawberry roots, stems, leaves, and calyx; and 5% -40% of strawberry fruit, strawberry plants generally considered are made up of 40% or less or fruit, with the remaining plant parts making up the rest of the plant and KAZUTANE (JP5107103B2) discloses a method for producing purified plant extracts (see abstract) where the plant raw materials that can be used in the invention refer to a wide range of general plant raw materials (see ¶ 0012).  Regarding harvesting the plant in a green-white, white or white-red color of the strawberry fruit, the broadest reasonable interpretation for this could be that it is to harvest the plant before the fruit are ripe (red in color). This limitation appears to be unique in character because Froney (Froney et al., HortScience, Vol. 35(6), Oct 2000) discloses a graph that shows concentration of . 
There shouldn’t be an assumed reasonable expectation of success in assuming that terpenes/terpenoids of strawberries extracted after a dark incubation would inherently be concentrated in the same manner as terpenes/terpenoids of cannabis harvested after dark incubation periods because the teachings concerning the unrelated cannabis plants would not be expected to be directly applicable to strawberry plants. The harvesting of strawberries at an earlier stage (unripe) generally showed less volatile compounds after harvest (per the Forney reference), but the applicant has claimed specifically “harvesting the plant in a green-white, white or white-red color of the strawberry fruit” which when combined with the dark incubation allowed for it to be free of prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655     


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655